Citation Nr: 0021708	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1950 to January 
1954.  His appeal comes before the Board of Veterans' Appeals 
(BVA or Board) from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.



FINDING OF FACT

The veteran has not presented competent medical evidence of a 
nexus or relationship between any current right knee disorder 
and service, including the right knee injury sustained during 
service.  



CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a right knee injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Additionally, service connection may be presumed for certain 
diseases, such as arthritis, which becomes manifest to a 
compensable degree within one year of service.  38 C.F.R. §§ 
3.307, 3.309 (1999).  Further, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  

However, the threshold question that must be answered in this 
case is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between an inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  For 
disorders subject to presumptive service connection, the 
nexus requirement may be satisfied by evidence of 
manifestations of the disease to the required extent within 
the prescribed time period, if any.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a 
well-grounded claim based on the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require competent medical 
evidence to relate the veteran's present disability to his or 
her post service symptoms.  See Savage, 10 Vet. App. at 497-
98.

The veteran contends that he injured his knee during his 
service on the U.S.S. Kaskaskia when he fell while walking on 
a catwalk.  In support of his claim, he has submitted two 
letters from fellow servicemen, who served with him on board 
the ship.  One reported in a February 1998 letter that the 
veteran was running lines on the ship to transfer crude oil 
sometime in 1951 when he slipped and fell on a catwalk.  The 
veteran's right knee was cut down to the right kneecap, and 
he was assigned to light duty as a result.  This incident is 
further corroborated by a February 1998 letter from the 
second serviceman, who indicated that the veteran fell during 
service off of the coast of Korea while working on cargo 
lines.  The fellow serviceman reported that the veteran had a 
"bad knee" for a few weeks following the incident.  

A report of a physical examination performed in April 1950 in 
connection with the veteran's entry into service showed the 
presence of a scar on the right knee.  Service medical 
records show that the veteran was seen in May 1952 for a fall 
that had occurred one month prior to the note.  The knee had 
been cleaned and dressed daily with Furacin ointment, and the 
examiner noted that healing was almost complete.  A report of 
a physical examination performed in January 1954 in 
connection with the veteran's separation from service showed 
no pertinent defects or abnormalities.  

Recent medical records show that the veteran currently has a 
right knee condition.  According to a VA examination report 
of January 1998, the veteran complained that his knee flared 
up with weather changes and prolonged walking.  He had 
limitation of motion of the knee, with flexion to 104 
degrees.  The examiner diagnosed a scar of the right patella 
and degenerative joint disease of the right knee.  Likewise, 
VA outpatient treatment notes from July 1997 to October 1997 
show that the veteran has a current knee disorder.  A July 
1997 treatment record shows that the veteran had experienced 
pain for five or six weeks in the right knee.  The examiner 
assessed right knee pain.  The veteran was assessed with 
osteoarthritis in October 1997, and he was taking 
prescription medication at that point.  These treatment 
records, however, do not contain an opinion that the current 
right knee condition is related to the injury that occurred 
during the veteran's service off the Korean coast.

In light of the treatment records as outlined above, the 
veteran has presented competent evidence of a current 
disability.  Moreover, the Board presumes that the in-service 
event described by the veteran occurred for the purposes of a 
well-grounded analysis, and the veteran has presented 
credible evidence that he did, in fact, fall on the catwalk 
and injure his knee during his Korean War service.  
Nevertheless, the veteran's claim is flawed in that the 
record contains no competent medical evidence of an 
etiological relationship between his a current right knee 
disorder and the service right knee injury.

The veteran has indicated that his knee has been treated 
since the fall, but he has not submitted those documents, 
which may have provided the requisite medical evidence, 
considering their proximity to the in-service injury.  
Specifically, the veteran stated that he was treated by a 
private doctor in Vallejo, California, about two or three 
times in 1954 for pain in his right knee.  He said an X-ray 
was taken and he was prescribed medicine.  Moreover, he went 
for treatment with a Dr. Putnam in Wichita in the late 
1950's, 1960's, and early 1970's for right knee treatment, 
including an X-ray and instruction on stretching exercises.  
However, the veteran has not associated these records with 
his claims file, and he states that he cannot obtain these 
records because Dr. Putnam passed away.  Although the Board 
is sympathetic to the veteran, applicable VA regulation 
requires that he submit evidence from a competent medical 
source regarding questions on issues of medical 
determinations.  Without a medical opinion from a 
professional care provider that the fall on the catwalk 
during service caused the a present right knee disorder, the 
veteran's claim is not well grounded.

Although the Board acknowledges that the veteran is sincere 
in his belief that the claimed injury is the root of his 
right knee disorder, as a lay person, he is not qualified to 
etiologically relate his symptoms to active duty.  Only 
health care professionals can enter conclusions that require 
medical opinions, such as a medical diagnosis of disability 
or an opinion as to the relationship between a current 
disability and service.  The record contains no indication 
that the veteran has the medical training, expertise, or 
diagnostic ability to competently link his right knee 
disorder with service.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  As a result, the veteran's lay opinion does not 
present a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing 
symptoms).

Accordingly, the Board must deny the veteran's claim of 
entitlement to service connection for residuals of an right 
knee injury as not well grounded.  Simply put, what is 
missing from the veteran's claim is a medical opinion that a 
current right knee disorder is related to the injury he 
sustained during service.  Because he has failed to meet his 
initial burden of submitting evidence of well-grounded claim 
for service connection, the VA is under no duty to assist him 
in developing the facts pertinent to the claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Further, the 
Board is not aware of the existence of additional relevant 
evidence that could serve to make the claim well grounded.  
As such, there is no additional duty on the part of the VA 
under 38 U.S.C.A. § 5103(a) (West 1991) to notify him of the 
evidence required to complete his application for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why the current attempt fails.


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for residuals of a right knee injury is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

